Title: [Charles Johnston] to James Madison, 4 April 1826
From: Johnston, Charles
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Botetourt Springs
                                
                                April 4. 1826
                            
                        
                        In compliance with the wishes of my friends and my own inclination I am about publishing a narrative of my
                            Capture and detention by the Indians as a prisoner in the year 1790 in which I have had the assistance of a friend much
                            more competent to such an undertaking than I can pretend to be. The Work is in considerable forwardness but will not be
                            ready for the press for some time yet to come. In the mean while I have put forth proposals for publishing it by
                            subscription. Having the pleasure of a slight acquaintance with you and knowing you to be a friend of American Literature
                            in which I cannot but flatter myself this work will hold some thing like a respectable station I am induced to take the
                            liberty of inclosing you one of my subscription papers for the purpose of obtaining your signature thereto should you
                            think fit to honour me therewith. As it is my intention to present you together with some other distinguished Gentlemen of
                            my native state with a Copy elegantly bound and Which I flatter myself you and them will not deem as unworthy a place in
                            your Libraries, I must frankly declare that my object in asking this favour of you is to give effect by your name and
                            character to the subscriptions which I mean to send to the different and distant parts of the United States where I am not
                            known.
                        With this view of the subject should you think proper to favour my views so far as is now asked it will be
                            considered as a high obligation Conferred on, Sir, Your most obedient & very Hble. Servt.
                        
                            
                                Ch Johnston
                            
                        
                    Please return the paper directed to me at this place